No. 99-40868
                                  -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-40868
                         Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

RAMIRO ZAMORA-DIAZ,

                                            Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. L-99-CR-167-1
                         --------------------
                            April 14, 2000

Before WIENER, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Ramiro

Zamora-Diaz has moved for leave to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).

Zamora-Diaz has received a copy of counsel’s motion and brief but

has not filed a response.    Our independent review of the brief

and the record discloses no nonfrivolous issue.     Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.